Election/Restrictions
Claims 14-30 are allowable. Claims 31 and 32, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species, as set forth in the Office action mailed on 23 July 2020, is hereby withdrawn and claims 31 and 32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Brody on 12 March 2021.
The application has been amended as follows: 
In claim 31, line 2, the term “comprises” is replaced by --comprises one of--.
In claim 31, lines 3-4 are replaced by --a) a partial cylindrical shape having the flat section;--.
In claim 31, line 5, the term “and” is replaced by --or--.
In claim 32, line 1, the phrase “the first portion or” is replaced by --the partial cylindrical shape,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 14-20, 26 and 29-32 the prior art of record fails to disclose a bungee device wherein an elongated shape has a flat section entirely surrounding a cord, connection part, the cord connection part extending from the flat section in combination with all the limitations in independent claim 14.
Regarding claims 21-25, the prior art of record fails to disclose a bungee device comprising an elongated shape portion having a cord connection portion and a flat section, the flat section entirely surrounding the cord connection part, the cord connection part extending from the flat section wherein the elongated shape has a bore threrethrough in combination with all the limitations in independent claim 21.
Regarding claims 27 and 28, the prior art of record fails to disclose a bungee device wherein a tab has a groove along a length thereof to facilitate reducing a width of the tab by folding thereof in combination with all the limitations in claims 27 and 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677